NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                      No. 19-1517
                                     _____________

                            UNITED STATES OF AMERICA

                                             v.

                                  QUAME HERD,
                                   AKA Doedoe,
                                   AKA Worm,
                                          Appellant
                     _______________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                                 (No. 2-18-cr-000596-001)
                      District Judge: Honorable Susan D. Wigenton
                     _______________________________________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  January 16, 2020

             Before: HARDIMAN, PORTER, and PHIPPS, Circuit Judges.

                            (Opinion filed: January 27, 2020)

                                      ____________

                                        OPINION *
                                      ____________




*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PHIPPS, Circuit Judge.

      After pleading guilty to distributing heroin in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(C), Quame Herd received a 151-month prison sentence. Although that

sentence was at the bottom of the advisory range of 151-to-188 months under the United

States Sentencing Guidelines, Herd now appeals. He argues that due to his individual

circumstances, his sentence should have been less. As an appeal from a final order and

from a judgment imposing a sentence, see 28 U.S.C. § 1291; 18 U.S.C. § 3742(a), we

have jurisdiction, and in evaluating the substantive reasonableness of Herd’s sentence

under an abuse-of-discretion standard, see United States v. Tomko, 562 F.3d 558, 567 (3d

Cir. 2009) (en banc), we will affirm the judgment of sentence.

      The analysis starts with the presumption that a within-Guidelines sentence, such as

Herd’s, is reasonable. See Rita v. United States, 551 U.S. 338, 347 (2007) (permitting a

presumption of reasonableness to within-Guidelines sentences); United States v.

Handerhan, 739 F.3d 114, 119-20 (3d Cir. 2014) (“If the sentence is within the

applicable Guidelines range, we may presume that the sentence is reasonable.”).

      Herd attempts to overcome that presumption by arguing that the District Court

undervalued Herd’s specific life circumstances and overvalued his criminal history in

imposing the sentence. He emphasizes that although he was raised in a high-crime

neighborhood, with an absentee father and a mother who frequently used drugs during his

childhood, he nonetheless recently demonstrated determination in overcoming his prior

drug use and in improving his life, which the District Court acknowledged at the

sentencing hearing. Herd also contends that his sentence is too high because his criminal

                                            2
history consists exclusively of minor drug offenses – as a low-level drug dealer, not a

kingpin – and not violent crimes.

       Those arguments, while persuasive enough to convince the District Court to

impose a bottom-of-the-Guidelines-range sentence, do not satisfy the “heavy burden of

showing that a sentence within the applicable Guidelines range was substantively

unreasonable.” United States v. Fountain, 792 F.3d 310, 323 (3d Cir. 2015). The nature

of the offense, Herd’s extensive criminal history, his likelihood of recidivism, the interest

in protecting society from future crimes, and the value of deterring criminal conduct –

factors considered by the District Court in sentencing Herd – all prevent Herd from

meeting that heavy burden. Accordingly, we will affirm his judgment of sentence.




                                              3